Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2002

Lapid Laurel LLC v. Zoning Bd Adjustment
Precedential or Non-Precedential:

Docket 0-3625




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Lapid Laurel LLC v. Zoning Bd Adjustment" (2002). 2002 Decisions. Paper 186.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/186


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            No. 00-3625
                        ____________________

                      LAPID-LAUREL, L.L.C.;
                  JOHN AND JANE DOE, Appellants
                                 v.
                  ZONING BOARD OF ADJUSTMENT OF
                  THE TOWNSHIP OF SCOTCH PLAINS;
                  THE TOWNSHIP OF SCOTCH PLAINS;
                   ALTA A. ROSE; BARBARA HOREV
                    (D.C. Civ. No. 99-cv-02461)
             _________________________________________

                     Argued: September 7, 2001

           Before: BECKER, Chief Judge, ALITO and BARRY,
                          Circuit Judges.

                   (Opinion filed March 15, 2002)
                    ____________________________

                      ORDER AMENDING OPINION
                   ____________________________

     The slip opinion in the above case filed March 15, 2002 is hereby
amended as
follows:

     1.   On page 19, line 19, the word Mengine should be italicized.

     2.   On page 20, line 10, delete "at 233" after Id.

     3. On page 29, next to the last line of footnote 8, delete the comma
after the word
"accommodations."

     4. On page 33, line 8, drop the "s" in the word requires, and add
the word "would"
before the word "require."


                              BY THE COURT:


                                  /s/ Edward R. Becker
                              Chief Judge

DATED: March 19, 2002
                            MEMORANDUM

DATE:     March 18, 2002

TO:       Carolyn Hicks, Case Manager

FROM:     Judge Becker

RE:       Lapid-Laurel v. Zoning Board of Adjustment
          No. 00-3625
          Opinion filed March 15, 2002


     Please file enclosed Unpublished Order Amending Opinion in the above
captioned case.



                              Sincerely,



                              Edward R. Becker

ERB:afr

      cc: Judge Alito
      Judge Barry
      Marcy Waldron
      Trish Coleman